Case 2:20-cv-11660-GAD-RSW ECF No. 3, PageID.31 Filed 07/20/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN


    TWIN FLAMES UNIVERSE.COM INC.,
    a Michigan corporation; JEFFREY AYAN,
    an individual resident of Michigan; and
    SHALEIA AYAN, an individual resident
    of Michigan,

           Plaintiffs,                                    Case No. 20-11660
                                                          Hon. Gershwin A. Drain
    vs.

    LOUISE COLE, et al.

           Defendant.



                           STIPULATION FOR TIME EXTENSION
                              TO RESPOND TO COMPLAINT


           IT IS HEREBY STIPULATED by and between the Plaintiffs and Defendant

    Louise Cole, through their respective counsel, that Defendant Cole shall have until the end of

    the day on August 11, 2020 to respond to Plaintiffs’ Complaint in this matter.




    /s/ Matthew Kerry                                 /s/ Allen M. Wolf
    Matthew Kerry (P81793)                            Allen M. Wolf (P31759)
    Attorney for Plaintiffs                           Attorney for Defendant Louise Cole
    214 S. Main Street, Suite 200                     436 S. Broadway, Suite C
    Ann Arbor, Michigan 48104                         Lake Orion, Michigan 48362
    (734) 263-1193                                    (248) 693-6245
    matt@kerrylawpllc.com                             awolf@lawwolf.com
